MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                            Jun 25 2019, 10:22 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Mark K. Leeman                                              Curtis T. Hill, Jr.
Leeman Law Office and Cass County                           Attorney General of Indiana
Public Defender
Logansport, Indiana                                         Evan Matthew Comer
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Justin Hines,                                               June 25, 2019
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            19A-CR-185
        v.                                                  Appeal from the Cass Circuit
                                                            Court
State of Indiana,                                           The Honorable Stephen Kitts,
Appellee-Plaintiff.                                         Judge

                                                            Trial Court Cause Nos.1
                                                            09C01-1805-F6-223
                                                            09D01-1805-F6-223




1
 The case was originally filed in Cass Superior Court but was subsequently transferred and reassigned to the
Cass Circuit Court.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019                         Page 1 of 6
      Bradford, Judge.



                                          Case Summary
[1]   Justin Hines pled guilty to Level 6 felony resisting law enforcement and Class A

      misdemeanor invasion of privacy. On August 2, 2018, the trial court accepted

      Hines’s guilty plea and sentenced him to an aggregate 972-day sentence. The

      trial court also ordered that Hines have no contact with the victim of his

      invasion of privacy conviction for 972 days. Hines challenges the knowing and

      voluntary nature of his guilty plea on appeal. He also contends that the trial

      court exceeded its statutory authority by entering a no-contact order that

      exceeded his term of imprisonment. For its part, the State asserts that Hines

      cannot challenge his guilty plea on direct appeal but concedes that remand is

      necessary for clarification on the intended expiration date of the no-contact

      order. We agree with the State. Consequently, we affirm and remand with

      instructions.



                            Facts and Procedural History
[2]   On May 27, 2018, in violation of the terms of a no-contact order, Hines traveled

      to H.L.’s Cass County residence. After Hines knocked on H.L.’s door, a verbal

      altercation broke out between the two. Police were called to the scene. Once

      Hines returned to his car, he nearly drove over the foot of one of the responding

      officers.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019   Page 2 of 6
[3]   On May 29, 2018, the State charged Hines with Count I – Level 6 felony

      resisting law enforcement and Count II – Class A misdemeanor invasion of

      privacy. Hines entered a plea of guilty to both charges on June 11, 2018. He

      and the State subsequently agreed to an aggregate 972-day sentence. On

      August 2, 2018, the trial court accepted Hines’s guilty plea and sentenced him

      to 912 days on Count I and sixty days on Count II, both of which were to be

      served consecutively for an aggregate 972-day sentence. As a condition of his

      sentence, Hines was to have no contact with H.L. for 972 days.



                                 Discussion and Decision
[4]   Hines contends that his guilty plea should be vacated because the trial court

      failed to advise him of his Boykin rights during the guilty plea hearing. He also

      contends that the trial court exceeded its statutory authority by entering a no-

      contact order that extended beyond his term of incarceration.


                                        I. Boykin Challenge
[5]           Trial courts are obliged to inform a defendant pleading guilty that
              he is waiving his right to a public and speedy trial, to confront
              and cross-examine witnesses, to have witnesses testify in the
              defendant’s favor and to require the State to prove guilt beyond a
              reasonable doubt. Ind. Code § 35-35-1-2; Boykin v. Alabama, 395
              U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). “Strict
              compliance with our statute is demanded of our trial courts in
              order to determine that any waiver of fundamental constitutional
              rights is knowingly and intelligently given.” Tumulty v. State, 666
              N.E.2d 394, 395 (Ind. 1996) (quoting Davis v. State, 446 N.E.2d
              1317, 1321 (Ind. 1983)).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019   Page 3 of 6
      Vanzandt v. State, 730 N.E.2d 721, 725 (Ind. Ct. App. 2000).


[6]   In Vanzandt, the defendant entered into “a plea of guilty to [a] handgun

      enhancement[2] and habitual offender charges.” Id. at 726. Vanzandt

      challenged his plea on direct appeal, arguing that the trial court failed to

      properly advise him of the rights he was waiving. Id. at 725. On appeal, we

      concluded as follows:


                [O]ne consequence of pleading guilty is restriction of the ability
                to challenge the conviction on direct appeal. Tumulty, 666
                N.E.2d at 395. Vanzandt’s challenge to the knowing and
                voluntary nature of his plea due to alleged inadequacies in the
                trial court’s advisements to him cannot be undertaken on direct
                appeal. Instead, the supreme court has created an avenue for
                claims addressing the validity of guilty pleas by adopting Indiana
                Post-Conviction Rule 1. “[P]ost-conviction relief is exactly the
                vehicle for pursuing claims for validity of guilty pleas.” Id. at 396
                (citing Butler v. State, 658 N.E.2d 72 (Ind. 1995)). Therefore,
                Vanzandt can seek a review of his guilty plea only by filing a
                petition for post-conviction relief.


      Id. at 726.


[7]   We find our conclusion in Vanzandt to be instructive in this case. Like in

      Vanzandt, Hines challenges the knowing and voluntary nature of his guilty plea

      due to alleged inadequacies in the trial court’s advisements to him during the

      guilty plea hearing. Applying our conclusions in Vanzandt to this case, we




      2
          Vanzandt was charged with the elevated crime of Class C felony carrying a handgun without a license.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019                     Page 4 of 6
      conclude that Hines’s challenge cannot be undertaken on direct appeal and

      Hines can only seek review of his guilty plea by filing a petition for post-

      conviction relief.3 Id.


                                         II. No Contact Order
[8]   Indiana Code section 35-38-1-30 provides that a trial court “may require that, as

      a condition of a person’s executed sentence, the person shall refrain from any

      direct or indirect contact with an individual.” Ind. Code § 35-38-1-30. Hines

      contends that the trial court exceeded its statutory authority in this case by

      ordering that he have no contact with H.L. for a period that exceeds his

      executed sentence. In raising this contention, Hines claims that it is clear from

      the record that the trial court intended to impose a no-contact order that was

      “co-extensive” with his executed sentence. Appellant’s Reply Br. p. 6. As

      such, he contends that the no-contact order should expire upon completion of

      his sentence.4


[9]   The State concedes that the matter should be remanded to the trial court for

      clarification of the duration of the no-contact order, albeit for a slightly different




      3
        We note that on September 7, 2018, Hines filed a pro-se petition for post-conviction relief alleging
      ineffective assistance of his trial counsel. In raising this allegation, Hines alluded to evidence which he
      claims might have bolstered his defense. Hines, however, did not raise any challenge to the knowing or
      voluntary nature of his plea in his petition.
      4
        In making this assertion, Hines indicates that he will likely serve an executed sentence of less than 972 days
      because he will likely be awarded “good time credit” while incarcerated. Appellant’s Br. p. 11. To the extent
      that Hines claims, without citing to any relevant authority, that his good time credit should also apply to the
      duration of the no-contact order, we disagree.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019                         Page 5 of 6
       reason. The State points out that in sentencing Hines, the trial court ordered

       that Hines have no contact with H.L. for a term of 972 days. The trial court’s

       order, however, did not clarify whether the 972 days began to run at the time

       Hines was incarcerated or at the time of sentencing. If the order was to begin to

       run at the time of incarceration, the 972 days would be completed on January

       22, 2021. If the order was to begin to run at the time of sentencing, the 972

       days would be completed on March 31, 2021. Furthermore, despite the trial

       court’s oral order indicating that the no-contact order was in effect for 972 days,

       its written order indicated that the no-contact order was in effect until March 5,

       2021, which was 946 days from the date of sentencing. Given the discrepancy

       in the trial court’s oral and written orders together with the lack of clarity as to

       when the no-contact order went into effect, the State asserts that remand is

       necessary because the trial court’s intended expiration date is unclear. We

       agree and accordingly remand the matter to the trial court with instructions for

       the court to clarify the intended expiration date of the no-contact order.


[10]   The judgment of the trial court is affirmed in part and remanded with

       instructions.


       Crone, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-185 | June 25, 2019   Page 6 of 6